Citation Nr: 1126102	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The Veteran has submitted medical records relating to a cervical spine disability.  If the Veteran wishes to claim service connection for a cervical spine disability, he should do so with specificity at the RO.


FINDINGS OF FACT

1.  The Veteran had a low back injury during service.

2.  The Veteran has competently reported low back pain since service, which is also corroborated by copies of checks used for payment for medical services from 1967 to 1992.

3.  The preponderance of the evidence indicates that the Veteran's current lumbar degenerative joint disease is related to service.  






CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability (diagnosed as lumbar degenerative joint disease) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he injured his lower back during service in a tank accident.  Service records reflect that the Veteran was a tank unit commander.  Service treatment records show that in October 1963 he reported low back trauma 3 months prior when his tank hit a ditch and he was thrown back in his seat.  He later had a sudden onset of stabbing pain in the low back and was hospitalized for 3 days.  During service, he was diagnosed with acute low back strain, acute low back strain with spasm, and lumbosacral pain with radiation into both legs.

The Veteran was afforded a VA spine examination in April 2007.  The examiner noted that the Veteran reported post-service treatment for his low back beginning 3 months after his separation from service, but that those records were not available to the examiner.  The first showing of treatment for the low back contained in the claims file was in 2006.  After examination and review of X-rays, the examiner diagnosed lumbar degenerative joint disease.  Regarding whether this diagnosis was related to service, the examiner stated that she could not offer an opinion because any opinion would be speculation.  She explained that documentation of an ongoing chronic lumbar condition since service until now was lacking and the only medical evidence available to the examiner after service was from 2006.  

At the Veteran's hearing, he testified that he had no problems with his back prior to service.  He reported that he hurt his low back during service and has had constant back pain since, with treatment by chiropractors.  After the hearing, the Veteran submitted copies of checks used for payment for medical services from 1967 to 1992.  This evidence is the evidence that the examiner implied was necessary to relate the Veteran's current low back disability to service.  

In April 2011, the Board requested a VA medical opinion from an orthopedic specialist.  In May 2011, a Chief of Neurosurgery reviewed the Veteran's claims file and provided an opinion that the Veteran's current back pain and radiographic changes in the lumbar spine are as likely as not related to the accident in 1963.  

The Veteran is competent to report observable symptoms, such as back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The evidence shows a low back injury during service and a low back disability currently.  In addition, the Veteran competently reports that his low back pain began during service and has continued since, a fact corroborated by copies of checks used for payment for medical services including chiropractic care.  Finally, a VA neurosurgeon has indicated that it is as likely as not that the Veteran's current low back disability is related to his military service.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a low back disability (diagnosed as lumbar degenerative joint disease) is warranted.  


ORDER

Entitlement to service connection for a low back disability, diagnosed as lumbar degenerative joint disease, is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


